Case 1:15-cr-00024-WTL-TAB Document 229 Filed 02/28/19 Page 1 of 1 PageID #: 6390



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  DANIEL STEWART,                                    )
                                                     )
                                Petitioner,          )
                                                     )
                           v.                        )       No. 1:19-cv-00235-WTL-DLP
                                                     )
  UNITED STATES OF AMERICA,                          )
                                                     )
                                Respondent.          )

                   Order Granting Motion to Withdraw and Dismissing Case

         Petitioner Daniel Stewart’s motion to withdraw, Dkt. No. 5, is granted. This action is

  dismissed without prejudice. Judgment consistent with this Order shall now issue.

         IT IS SO ORDERED.


         Date:




  Distribution:

  DANIEL STEWART
  12602-028
  TERRE HAUTE - USP
  TERRE HAUTE U.S. PENITENTIARY
  Inmate Mail/Parcels
  P.O. BOX 33
  TERRE HAUTE, IN 47808

  Michelle Patricia Brady
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  michelle.brady@usdoj.gov
